Citation Nr: 0533494	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  93-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to the right foot, to include 
scars and a retained foreign body, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a SFW 
to the right knee, to include bursitis of the right fibular 
head, and a retained foreign body, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a SFW 
to the left thigh and knee, to include scars and a retained 
foreign body, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's brother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran and his 
brother testified at a May 1993 RO hearing.  

The case was remanded in October 1995 for further development 
and to arrange a hearing before the Board at the RO.  The 
case was remanded again in January 2000 to arrange a hearing 
before the Board at the RO, and after a hearing in December 
2000 before an RO Hearing Officer, the travel Board hearing 
was conducted in September 2001.  

An April 2001 rating decision granted an increased rating for 
residuals of a SFW to the left thigh and knee, to include 
scars and a retained foreign body to 10 percent, retroactive 
to July 1992 (date of receipt of the claim for an increased 
rating).  The veteran continued his appeal.  

A July 2002 Board decision denied service connection for a 
low back disability, claimed as secondary to the service-
connected residuals of SFWs, and also denied ratings in 
excess of 10 percent for each of those service-connected 
disabilities, which were his only service-connected 
disabilities. 

The veteran subsequently appealed the July 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which pursuant to a Joint Motion for Remand 
signed by the parties, vacated the Board's July 2002 decision 
by an Order dated in January 2003 and remanded the case to 
the Board for compliance with The Veterans Claims Assistance 
Act (VCAA).  

Then, a December 2003 Board decision granted service 
connection for a low back disability as secondary to the 
veteran's service-connected residuals of SFWs but remanded 
the claims for increased ratings for compliance with the 
January 2003 Order, to include identifying all treatment 
records since September 2001 and a VA rating examination, as 
well as to consider certain revised rating criteria.  A June 
2004 rating decision effectuated the grant of service 
connection for a low back disorder and assigned an initial 
20 percent disability rating.  

The case was again remanded in December 2004 because 
additional evidence had been submitted since the most recent 
Supplemental Statement of the Case (SSOC) and to obtain 
recently identified private clinical records.  

The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran sustained a penetrating SFW of the right foot 
to Muscle Group X, requiring debridement but there was no 
prolonged hospitalization, infection, explosive effect, 
facial defect, loss of muscle tissue or bony, neurological or 
vascular involvement and although there are retained metallic 
foreign bodies, the resultant scarring is asymptomatic.  

2.  The veteran sustained a penetrating SFW in the area of 
the right knee to Muscle Group XII, requiring debridement but 
there was no prolonged hospitalization, infection, explosive 
effect, facial defect, loss of muscle tissue or bony, 
neurological or vascular involvement and although there are 
bursitis of the right fibular head and retained metallic 
foreign bodies, the resultant scarring is asymptomatic.  

3.  The veteran sustained a penetrating SFW in the area of 
the left thigh and knee to Muscle Group XIV, requiring 
debridement but there was no prolonged hospitalization, 
infection, explosive effect, facial defect, loss of muscle 
tissue or bony, neurological or vascular involvement and 
although there are retained metallic foreign bodies, the 
resultant scarring is asymptomatic.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a SFW 
to the right foot, to include scars and a retained foreign 
body is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5310, 7804, and 7805 
(2004).   

2.  A rating in excess of 10 percent for residuals of a SFW 
to the right knee, to include bursitis of the right fibular 
head, and a retained foreign body is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Codes 5312, 7804, and 7805 (2004).  

3.  A rating in excess of 10 percent for residuals of a SFW 
to the left thigh and knee, to include scars and a retained 
foreign body is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5314, 7804, 
and 7805 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in 1992 prior 
to the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The veteran was afforded VA rating examinations in August 
1992.  The case was remanded in October 1995 to request that 
the veteran identify all health care providers that had not 
been previously obtained, including VA records since 
September 1993 from VA Medical Centers in Marion, Illinois, 
and Danville, Illinois, and to afford the veteran a VA 
orthopedic examination and general medical examination, as 
well as to arrange for a travel Board hearing and consider, 
upon any readjudication, entitlement to separate ratings for 
the scars associated with each of the SFW wounds while taking 
into consideration 38 C.F.R. §§ 4.40 , 4.45 and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Then, in November 1995 the RO requested the veteran to 
provide information as to VA treatment at facilities other 
than those in Marion and Danville, Illinois, as to which 
action had been taken to obtain medical records.  Also, he 
was requested to provide information as to dates and 
facilities "of all medical personnel and/or facilities" 
where he had recently received treatment for disorders at 
issue.  Authorization forms for these actions were provided, 
although the veteran was informed that he could obtain the 
records and submit them.  

The additional VA treatment records were obtained and the 
veteran was afforded multiple VA rating examinations in 
October 1996.  And, following receipt of an executed release 
for information from the Bonutti Orthopaedic Clinic, records 
in February 1996 from that clinic were received in November 
1998.  

The RO informed the veteran in February 1999 that following 
receipt of the February 1996 records from the Bonutti 
Orthopaedic Clinic, it was felt that further examination of 
the veteran was needed.  He was the provided an additional VA 
orthopedic rating examination in June 1999.  

The Board again remanded the case in January 2000 for a 
travel Board hearing.  Additional records from the Bonutti 
Orthopaedic Clinic of July and August 2000 were received at 
the December 2000 RO hearing before a Hearing Officer.  

Then the veteran was afforded yet additional VA rating 
examinations in February 2001 and more VA treatment records 
of 2000 and 2001 were obtained.  The veteran testified before 
the undersigned Veterans Law Judge sitting at St. Louis, 
Missouri, in September 2001.  

Following the January 2003 Court Order, vacating the July 
2002 Board decision which denied the claims for increased 
ratings and for service connection for a low back disorder, 
the veteran's attorney was requested to indicate whether 
additional argument or evidence was to be submitted.  After 
a request for a 60 day extension was granted in July 2003, 
in September 2003 the attorney indicated that the veteran 
was experiencing a delay in obtaining current medical 
records and, so, an additional extension was requested.  
There was no VA response to this letter and in a November 
2003 letter the attorney stated that the veteran continued 
to seek treatment for the service-connected SFW disabilities 
at issue and it was requested that copies of those records 
be obtained.  

Following this, a December 2003 Board decision granted 
service connection for a low back disorder, claimed as 
secondary to the service-connected SFW disabilities, which 
was effectuated by a June 2004 rating decision, and remanded 
the claims for increased ratings for VCAA compliance.  That 
remand also noted that the RO was to request from the 
veteran information as to "any and all health-care 
providers who have rendered treatment for his service-
connected residuals of shell fragment wounds to the lower 
extremities dating from September 2001" and after obtaining 
any required releases, such identified records were to be 
obtained by the RO.  The veteran was also to be scheduled 
for yet another VA rating examination.  

In June 2004 the RO sent the veteran and his attorney a 
letter informing them of what constituted "new" evidence 
for the purpose of reopening a previously denied claim and 
that a medical examination could not be provided until the 
claim was reopened.  This was erroneous information, to the 
extent that it indicated that the claims for increased 
ratings had to be reopened.  In fact, reopening is not 
required.  Generally see Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 -32 (1992).  Nevertheless, the RO continued to 
assist the veteran following the procedure to assistance in 
de novo adjudications.  Specifically, the veteran was in fact 
afforded a VA rating orthopedic examination in July 2004.  

In June 2004 the veteran's attorney inquired what evidence or 
information the RO wished to be submitted.  Then, in August 
2004 the RO clarified the matter by stating that the issues 
were for increased ratings and the evidence could be 
submitted showing that the disorders had increased in 
severity, including statements from a physician, laboratory 
tests or X-rays, as well as statements of those with personal 
knowledge of how the disorders had worsened.  If he had 
received recent VA treatment, he should provide the dates and 
places of treatment so that the RO could obtain the records 
of such treatment.  He could also submit his own statement 
describing his symptoms, and the frequency and severity, as 
well as other involvement.  Authorization forms for the 
release of information from health care providers were 
furnished.  

The RO then obtained additional VA clinical records.  

In November 2004 the veteran expressed dissatisfaction with 
the VA rating examinations he had been provided or with the 
Chicago RO.  However, in the past he has previously expressed 
dissatisfaction with the VA rating examinations he has been 
provided and was subsequently provided additional VA rating 
examinations.  The mere fact that VA rating examinations do 
not lead to an ultimate allowance of his claims, as the 
veteran apparently believes, is not sufficient to contest the 
adequacy of the examinations.  Indeed, in the recent November 
2004 correspondence he did not express any grounds for his 
dissatisfaction.  The record otherwise provides no reason for 
the Board to conclude that the totality of the many VA 
examinations that he has been provided over the years makes 
the record as a whole insufficient for fair and impartial 
adjudication of the claims.  

In the November 2004 letter the veteran indicated that he had 
been treated for his right foot by Dr. Graham.  The Board 
remanded the case in December 2004 for the RO to obtain the 
records of Dr. Graham.  So, thereafter, in an undated letter, 
the RO requested the veteran to execute the appropriate 
release to obtain those records and informed him that if he 
felt that there was any other evidence or information that 
would support his claims he should so inform the RO and 
submit any evidence in his possession that pertained to the 
claims.  

Then, upon receipt from the veteran of the executed release 
form, the RO obtained records of September and October 2004 
from Dr. Graham, a podiatrist, of the Effingham Medical 
Center.  

The veteran and his brother testified in support of his 
claims at RO hearings in 1993 and 2000 and at a hearing 
before the undersigned traveling Veterans' Law Judge in 
September 2001 at which time the service representative 
stated that they would submit a VA CAT scan from Marion, 
Illinois.  See pages 3, 4, 9, and 10 of that transcript.  
But, as the testimony discloses the CAT scan was of the 
veteran's neck and purportedly the cause of upper extremity 
symptoms.  However, no issue pertaining to his neck or upper 
extremities is now before the Board.  

On VA general medical examination in October 1996 the veteran 
stated that he was self-employed and had been on Social 
Security since approximately age 62.  So, it is clear that he 
is not receiving Social Security Administration disability 
benefits but, rather, is receiving retirement benefits.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Background

The SMRs show that on July 6, 1953, the veteran sustained 
multiple SFWs, from a grenade explosion, of the right foot 
and lacerating wounds each lower leg.  There were no 
fractures and no artery or nerve involvement.  The wounds 
were debrided and the wounds of the lower extremities were 
sutured.  He received physiotherapy and physical 
reconditioning.  He was discharged from a hospital in August 
1953.  

In February 1954 chronic granulomas were incised and excised, 
as was a foreign body.  In May 1954 it was noted that he had 
multiple scars of the right foot and the impressions included 
questionable traumatic (residual) arthritis.  The December 
1954 service separation examination found that his feet and 
lower extremities were normal.  

On VA examination in 1955 the veteran reported that was 
hospitalized during service for a total of about 2 months due 
to his SFWs.  He complained of pain in the left knee and 
right foot when standing for any length of time, bending, 
stooping or picking up heavy objects, and especially during 
cold and damp weather.  

On examination the veteran's gait was normal.  In the lower 
3rd of the medial aspect of the letter thigh, above the knee, 
was a well-healed and nontender scar which was 1 1/4" by 1/4" and 
that was not inflamed, retracted or depressed.  

Below the left patella was a well-healed nontender semilunar 
scar that was about 1 3/4 " long and there was no limitation of 
motion, crepitus or swelling of the left knee.  

On the dorsal surface of the lateral aspect of the right foot 
were 3 parallel scars, one above the other.  The uppermost 
was 1 1/2" long, the middle one was 1/2" long, and the lower scar 
was 1 1/4" long.  There was some tenderness to punch 
percussion, but no limitation of motion of the toes or ankles 
and no nerve involvement.  X-rays of the right foot found 
several small opaque foreign bodies in the soft tissues in 
the region of cuboid but no bony deformity.  X-rays of the 
proximal two-thirds of the left leg, including the knee, 
found several small opaque foreign bodies in the soft tissues 
about the knee and proximal third of the leg but no bony 
deformity.  X-rays of the right leg, including the ankle, 
showed several small opaque foreign bodies scattered 
throughout the soft tissues of the leg but no bony deformity.  

Diagnosis was residual of wounds to the left thigh, knee, and 
right foot manifested by cicatrices and retained opaque 
foreign bodies.  

During VA hospitalization in December 1963 and January 1964 
metal fragments of the dorsum of the right foot were excised.  
X-rays revealed foreign metallic bodies between the calcaneus 
and the cuboid bones of the right foot and a foreign metallic 
body about 13 cms. below the articulating surface of the 
tibia, in the frontal view overlying the fibula.  The 
diagnoses were removal of a metal fragment in the soft tissue 
in the capsule of the calcaneus cuboid of the right foot, 
healed; and chronic bursitis of the right fibular head (knee 
joint), treated and improved.  

On VA orthopedic examination in August 1992 the veteran 
stated that he could walk up to 1/4 of a mile with giving out 
of the knees.  On examination there was tenderness and pain 
of both knees but no swelling or deformity.  Flexion was 60 
degrees and extension 20 degrees in each knee.  Diagnoses 
were chronic bursitis of the right knee, and residuals of 
SFWs in the left.  An August 1992 VA spinal examination noted 
that he had paresthesia in the left leg.  

On August 1992 VA examination of the veteran's feet, he could 
not stand on his toes, but could stand on his heels.  There 
was limited range of motion of both ankles.  He had flat 
feet, and limped on the right side.  His skin was cold to the 
touch with decreased dorsalis pedis and posterior tibial 
pulses.  Diagnosis was flatfeet with several shell fragment 
wounds in the right foot and a retained foreign body.  

On VA scar examination in August 1992 the veteran had scars 
on the lateral side of the right ankle joint, the dorsum of 
the right foot, the lateral aspect of the right fibula, and 
on the left knee.  The scars were linear, white, and about 5 
cms. long.  The scars on the right ankle and the right fibula 
were tender and painful.  Diagnoses were SFW scars on the 
right foot with retained foreign body, the right knee with 
chronic bursitis of the right fibular head and retained 
foreign body, and a symptomatic scar of the left thigh.  

VA X-rays in August 1992 revealed normal bony and soft tissue 
structures of the right knee.  In the right tibia and fibula 
there were small metallic shrapnel fragments seen in the soft 
tissues in the mid and lower leg, none of which seemed to be 
associated with the adjacent bone.  The right foot was normal 
except for several minute metallic foreign particles 
overlying the proximal tarsal bones.  In the lateral femoral 
area there were two minute metallic foreign bodies in the 
soft tissues, just above the knee joint, but not involving 
the bone.  

VAOPT records in 1991 and 1992 reveal that the veteran was 
seen, in part, for complaints of pain in his lower 
extremities.  In June 1992 he had blue spots on his legs but 
the diagnosis was hypercalcemia.  

The veteran and his brother testified at a May 1993 RO 
hearing.  The veteran testified that his right knee tended to 
become paralyzed because of poor circulation.  See page 2 of 
that transcript.  This was particularly dangerous if he had 
to drive a car.  Page 3.  He had pain, stiffness, swelling, 
and limited motion in his lower extremities, particularly in 
rainy weather. Page 4.  He had limited mobility in his right 
foot due to internal scar tissue from shrapnel removal.  He 
had swelling of the right ankle and hypersensitivity of the 
top of the right foot.  Page 6.  Predinsone helped to reduce 
the swelling but he could not take it continuously.  In his 
left leg, he had pain which went all the way down to the left 
heel and he had been told that he had a pinched nerve.  Page 
7.  

VAOPT records show that in 1993 the veteran received 
injections of medication into the left knee and each ankle. 

A report of a February 1996 evaluation from the Bonutti 
Orthopaedic Clinic reflects that the veteran reported having 
had numbness in his right foot since prior surgeries.  He 
also had bilateral pes planus.  The veteran wished to know if 
there was a connection between his back symptoms and his 
symptoms about the left knee.  On examination there was 
decreased pin prick sensation in the right L5 dermatome.  The 
impression was that his symptomatology was probably related 
to flare-ups of minimal degenerative changes in the low back.  
It was also quite possible that he did not always use correct 
body mechanics when working about the farm.  

On VA scar examination in October 1996 there were six 
observed scars.  (1) There was a healed and nontender 1 1/2" 
long by 1/4" wide scar on the media aspect of the left knee.  
(2) There was a healed and nontender 2" by 1/8" horizontal 
scar across the lower patellae.  (3) There was a healed and 
nontender 1/2" by 1/32" scar below the right patella.  (4) 
There was a healed and nontender 1 1/2" by 1/4" linear scar on 
the lateral aspect of the left leg.  (5)  There was a healed 
and nontender 1 1/2" by 1/16" linear scar on the right foot 
over the cuboid bone.  (6) There was a 1 1/2" by 1/16" 
transverse linear scar anterior to the lateral malleolus.  
The muscle groups involved were Muscle Group X (10) in the 
foot, Muscle Group XII (12) in the right anterior thigh, and 
Muscle Group XIV (14) in the anterior thigh.  

It was further reported that there was a 2 1/2" scar on the top 
of the right foot which was quite tender but without keloid 
formation or evidence of muscle contracture.  The scar on the 
lateral aspect of the left knee was about 2" long and without 
keloid formation, herniation or adherence.  Otherwise, there 
was no inflammation, swelling, depression, impaired vascular 
supply, ulceration or abnormalities of either scar but on 
objective examination the veteran reported that each of these 
two scars were tender and painful.  It was noted that the 
veteran complained of significant difficulties with his feet, 
knees, and low back most of which he related to his SFW scars 
and some of which he felt were due to his flat feet and 
changes in his back and knees associated with the SFW 
injuries.  

The examiner stated that the injuries to the veteran's lower 
extremities were quite remote from the examination, with 
respect to the lapse of time, and it was difficult even under 
direct questioning to ascertain the amount of discomfort that 
the veteran had.  He presented with a fairly significant limp 
in his right side.  His difficulties with his lower leg and 
back pain were difficult to tie in and appeared to have been 
brought to his attention by prior physicians that he felt had 
stated that his back pain was due to his service-connected 
problems with his legs.  

On VA orthopedic examination in October 1996 there was no 
swelling, effusion, instability, tenderness, deformity, 
subluxation, instability, nonunion, loose motion or malunion 
of the veteran's right knee.  Range of motion was 0 degrees 
to 110 degrees without pain.  Muscles were intact, and there 
was no neurological deficit.  X-rays were within normal 
limits.  

On VA examination in October 1996 of the veteran's muscles 
the examiner read the claims folder and chart history.  He 
had had a shrapnel wound to his right leg and right foot, and 
complained of pain in the right leg.  There was no tissue 
loss.  The muscle group involved was X (10).  The scar was 
non-sensitive, nontender, and healed.  There was no effusion, 
damage to the tendons, loss of strength, pain or muscle 
herniation.  No muscles were penetrated in Group XII (12) and 
so there was no tissue loss.  There was no sensitivity or 
tenderness in the muscles.  There were no adhesions or damage 
to tendons, bones, joints, or nerves.  There was no loss of 
strength, and no evidence of pain on examination.  There was 
no evidence of muscle hernia.  X-rays showed foreign bodies 
in the upper right leg and lower leg.  There were about 5 
smaller pieces in the lower leg and one big piece measuring 
1/4" by 1/4" in the upper leg.  The diagnoses were that there 
were no apparent residuals of SFWs of the right foot, right 
knee, right leg, left thigh and left knee.  The affected 
muscle groups were Group X (10), Group XII (12), and Group 
XIV (14) with no residual symptoms or effects.  There was no 
evidence of pain or functional loss due to pain from the SFW 
residuals.  It was unlikely that pain would limit functional 
ability of the affected muscle groups, though it might do so 
at times of flare-ups.  There was no weakened movement except 
for the incoordination.  It was felt that the SFWs and thigh 
disability would not preclude the veteran from working.  

On VA examination of the veteran's feet in October 1996 it 
was noted that the muscle group involved was Group X (10).  
Posture, appearance, and function were normal.  There was no 
deformity or disturbance in gait.  There was a scar on the 
lateral side of the right foot but no skin or vascular 
change.  An X-ray showed 2 foreign bodies in the right foot 
just over the head of the 5th metatarsal.  Diagnosis was 
foreign bodies in the right foot.  

On VA general medical examination in October 1996 the 
veteran's claim file was reviewed.  The veteran reported that 
he was self-employed but had been on Social Security since 
age 62.  He worked when he could and worked to his 
capacities.  He had been treated for heart disease.  On 
examination he had no palpable dorsalis pedis or posterior 
tibia pulses.  He had superficial and minimal varicosities in 
both legs, compatible with his age.  There was no evidence of 
swelling or ulcerations.  His feet appeared to be flat.  
There was decreased motion in the right ankle in all planes.  
The examiner stated that there would be a great deal of 
difficulty in sorting out percentages of disability 
associated with the veteran's complaints, as he was extremely 
in tune with trying to deal with the disability system and 
the government both at the VA and Social Security level.  

In VA Form 21-4138, Statement in Support of Claim in January 
1998 the veteran reported that pes planus and varicose veins 
caused poor circulation in his legs.  

On VA orthopedic examination in June 1999 the veteran's claim 
file was completely reviewed.  His chief complaints included 
discomfort in the right foot, the proximal portion of the 
right leg, the distal portion of the left thigh, and in the 
left knee.  He complained of burning pain about the lateral 
aspect of the right forefoot and midfoot which was 
exacerbated by prolonged standing.  He had not used an 
orthosis.  He also complained of dysesthesia of the right 
proximal fibula from the lateral aspect of the proximal leg, 
distally and obliquely, across to the anterior leg just 
distal to the tibial tubercle.  He complained of discomfort 
which was vague in character about the left knee that was not 
accompanied by effusion, locking, popping, catching or giving 
way but was exacerbated by climbing stairs, sitting for 
prolonged intervals, and standing.  Despite a long history of 
these afflictions, he had not been fitted for orthotics, 
except for pes planus valgus, and did not use an orthosis on 
either knee and had never been considered for surgical 
intervention.  

On examination the veteran had bilateral pes planus.  
Dorsiflexion of each ankle was about 15 to 20 degrees and 
plantar flexion to about 40 degrees.  Subtalar motion was 
supple and not accompanied by discomfort.  Passive 
dorsiflexion and plantar flexion of the ankles produced no 
crepitation.  There was no instability on anterior drawer or 
talar tilt inversion testing.  The posterior tibial and 
peroneal tendons were intact and graded 5/5.  Tibialis 
anterior and gastrocilius were 5/5.  There was no atrophy.  
There was a 2 cm. healed, nonkeloid, and nontender scar over 
the right cuboid bone.  There was a similar longitudinally 
oriented scar anterior to the first scar which also was 
nonkeloid, nontender, and not hypertrophic.  

Peroneal function of the veteran's right leg was intact and 
there was no atrophy.  There was a 2 cm. healed and nontender 
SFW scar on the anterior aspect of the right leg with no 
palpable shrapnel beneath the surface of the skin.  Also, 
there was a small nontender scar just over the lateral aspect 
of the proximal portion of the right leg.  There was no 
dysesthesia upon palpation of the right peroneal nerve.  
There was no neuroma formation about the ankle or foot.  The 
range of motion of the right knee was from 0 to 135 degrees.  
There was mild to moderate crepitation.  Tracking of the knee 
was essentially normal.  

There were two prominent scars on the left knee and both 
appeared to be surgical residuals.  One was a transverse scar 
measuring 4 cm. over the infrapatellar tendon.  The other was 
a 2 to 3 cm. scar over the anterior aspect of the medial 
portion of the left knee.  Both were nonkeloid, not 
hypertrophic, and nontender.  There was obvious arthritis of 
the articulation because there was patellofemoral crepitation 
but there was no significant medial or joint line tenderness.  
There was no instability and range of motion was from 5 
degrees to 130 degrees.  Tracking was comparatively normal 
except for some crepitation.  There was no atrophy of the 
left leg.

X-rays of the left knee showed small fragments of shrapnel 
scattered both proximal and distal to the knee joint and 
there was minimal arthrosis.  There was relative preservation 
of the cartilage height and no significant osteophyte 
formation and no sclerosis.  Right knee X-rays revealed 
minimal arthritic changes and a large piece of shrapnel in 
the right leg at the junction of the mid and proximal thirds 
of the tibia.  

X-rays revealed pes planus and there were tiny fragments of 
shrapnel overlying the right cuboid bone but no evidence of 
arthrosis of articulations in the mid foot.  The examiner 
noted that historically the veteran had twice had surgical 
debridement in the right foot and once in the left distal 
thigh and knee.  

The examiner stated that as to the left knee, there was 
minimal arthrosis, by X-rays, and moderate arthrosis on 
clinical inspection.  It was felt that the arthritis of the 
left knee had been contributed to a minor extent by the SFWs 
but a subsequent left knee arthrotomy may have altered joint 
kinematics to an extent that it was capable of accelerating 
the development of patellofemoral arthrosis.  But, arthritis 
was comparatively mild, radiographically.  

Concerning the right knee the examiner stated that although 
there had been a SFW in the region where the veteran now 
complained of dysesthesias, there was no evidence of neuroma 
formation and the examiner was unable to characterize the 
nature of this problem.  Since there was no atrophy in the 
limb and no paresis there was little explanation for the 
complaints on the basis of the physical examination and the 
previous injury.  

As to the right foot, the examiner stated that the veteran 
had had a significant SFW requiring debride and also had 
bilateral pes planus but currently there was no evidence of 
midfoot arthrosis or neuroma formation.  There appeared to be 
little residual disability in the right foot emanating from 
the patient's previous injury because range of motion was 
virtually symmetrical with the contralateral limb and he was 
able to walk on his right heel and on the toes of the right 
foot.  

The examiner concluded that: 1. There is little on clinical 
examination to indicate a residual from right foot SFW and 
the foot complaints more likely stemmed from pes planus 
rather than the SFW, even though the SFW of the right midfoot 
had twice required surgical intervention.  Also, he did not 
have arthrosis of any articulation in the foot at this point.  
2.  It was difficult to refute that the veteran had 
dysesthesias of the proximal portion of the right leg in 
light of the SFW in that area but there was no evidence of 
right knee arthrosis, right leg neuroma formation nor atrophy 
or diminished loss of function in the right leg due to the 
SFW.  3.  The significant SFW of the left distal thigh and 
knee, requiring surgical debridement, had the capacity to 
produce changes in patellofemoral mechanics but range of 
motion was virtually normal, and with arthritis being mild by 
X-rays and moderate on clinical evaluation.  The SFW appeared 
to bear little etiologic relation to his development of knee 
arthritis.  Historically, he had not sought specific 
treatment for the knee.  Therefore, there was little 
etiologic relationship between the SFW and the current knee 
complaints.  

A July 2000 report of an evaluation by Dr. T. G. of the 
Bonutti Orthopedic Clinic reflects that the veteran ambulated 
with an antalgic gait, favoring the right lower extremity.  
There was some tenderness about the left knee and the right 
ankle but no erythema, no gross instability, the knee was 
neurologically intact, and motor strength was 5/5.  The 
impression was that the SFW of the right ankle caused the 
veteran's antalgic gait.  X-rays of the ankle and knee 
revealed no fracture, dislocation, degenerative changes or 
acute bony pathology but there were some retained metallic 
loose bodies in the right ankle.  

In an August 2000 letter from Dr. T. G. from the Bonutti 
Orthopedic Clinic it was stated that he agreed with the 
attached report of an August 2000 evaluation by a physical 
therapist.  That therapist reported the veteran's various 
complaints and recorded range of motion of the lower 
extremity joints.  It was noted that circumferential 
measurements of the calves and thighs were equal, giving him 
no impairment for those regions.  

The veteran testified before an RO Hearing Officer in 
December 2000 that extremes of weather caused swelling and 
increased right ankle pain as well as decreased right ankle 
motion.  See page 2 of that transcript.  He had right ankle 
instability if he placed too much weight on it.  Page 3.  The 
veteran requested a new VA rating examination.  Page 5.  His 
right knee symptoms were aggravated by cold weather and he 
took several medications for relief of pain from his SFWs.  
Page 7.  His right knee did not swell too much but it seemed 
as if his varicose veins had gotten worse.  Page 8.  The 
instability was worse in this left knee than in the right 
knee.  His worse symptom in the right lower extremity was 
cramping of the right calf, which made driving difficult.  
Page 9.  He had never had right knee surgery.  He had had 
left knee surgery in the past and now sometimes had buckling 
of the left knee.  Page 10.  He sometimes used an Ace wrap on 
his left knee and on his right ankle for stability.  Page 11.  
He had no pain in his left thigh but did have some weakness.  
Page 12.  

On VA scar examination in February 2001 the scars of the 
veteran's right ankle were not elevated, depressed, tender, 
inflamed or keloid nor was there ulceration or skin 
breakdown.  Both a 3 cm. scar on the distal portion of the 
lateral aspect of the right lower leg and a 4 cm. scar medial 
to the left patella were not keloid, ulcerated or tender.  
There was no limitation of motion associated with either 
scar.  It was reported that there was no functional loss 
associated with the scarring.  

On VA examination in February 2001 of the veteran's muscles 
the veteran's claim file was reviewed.  On examination it was 
reported that there was no destruction of muscle mass nor 
evidence of any significant tissue loss from any of the SFWs 
but past X-rays did reveal retained foreign bodies.  There 
were no adhesions and no tendon, bone, joint or nerve damage.  
Muscle strength appeared preserved and there was no muscle 
atrophy or herniation.  The diagnoses were status post SFWs 
with residual scarring, and complaints of pain but without 
evidence of degenerative joint disease (DJD) on prior X-rays 
or on current physical examination.  The examiner agreed with 
the conclusion previously stated in the report of the June 
1999 VA orthopedic examination and stated that on current 
examination there was little to indicate residual disability 
from the right foot SFW, and his current complaints most 
likely stemmed from pes planus than from the old SFW and 
there was currently no evidence of any arthrosis of any right 
foot articulation.  Also, there was dysesthesia of the right 
leg but no evidence of arthrosis, neuroma formation, muscle 
atrophy or loss of function of the right leg.  Range of 
motion of the left knee appeared to be basically normal and 
there appeared to be no etiological relationship between the 
old injuries of the left thigh and knee with the current 
complaints.  

On VA examination of the veteran's feet in February 2001 the 
veteran complained of pain mainly in the lateral aspect of 
his right foot.  In the past, he had been given shoe inserts, 
which no longer provided relief, and some Ace wrap for his 
right ankle.  He complained of chronic pain which increased 
with prolonged ambulation or prolonged standing and which was 
worsened with cold damp weather.  He felt that he could walk 
well but afterwards he would have pain in his foot and knees.  
He stated that he was mainly limited in driving because he 
could not sit and drive for prolonged periods due to pain in 
his right foot.  

On examination he had bilateral pes planus and it was 
commented that the functional loss should be related to this 
anatomical condition.  Passive and active range of motion was 
grossly within normal limits with dorsiflexion to 20 degrees 
and plantar flexion to 40 degrees.  There was no fatigability 
and no objective evidence of painful motion, edema or 
instability.  He could assume a squatting position but 
complained of some weakness in his left knee.  His gait was 
steady and he stood erectly.  There was no abnormal wear on 
the shoes the veteran wore to the examination or on another 
pair that he brought for inspection.  There were some diffuse 
varicosities over the lower legs, bilaterally.  Standing, 
squatting, rising on his toes and on his heels were performed 
without difficulty.  There was no malalignment of the 
Achilles tendons and no varus rotation or hallux valgus 
deformity.  The examiner noted that old X-rays had revealed 
metallic foreign bodies but that the right foot was otherwise 
normal.  The diagnosis was status post old SFW of the right 
foot with complaints of pain but no evidence of DJD on 
examination.  

On VA orthopedic examination in February 2001 the veteran's 
claim file was reviewed.  He complained of pain in the 
lateral aspect of his right foot and that right ankle pain 
radiated up, laterally, to the right knee and that he could 
only drive a short distance because the pain radiated up to 
his hip.  He denied any locking of his joints but reported 
that the left knee wanted to "give way" with exertion.  He 
did not currently use an orthotic device in his shoes or knee 
braces.  Other than occasional use of some type of knee brace 
and foot orthotics in the past, and some pain medication, he 
had not had other treatment except for prior surgeries.  He 
stated that the daily and chronic pain increased with cold, 
damp weather and with walking for a distance and then sitting 
down.  

The veteran had not had episodes of dislocation or recurrent 
subluxation.  Although he complained of pain and tenderness 
of the right lower knee area, this was not found on physical 
examination.  There was no evidence of painful motion, edema 
or effusion.  He had some difficulty with assuming a 
squatting position which he stated was due to some weakness 
in his left knee and that knee wanting to "give way", but he 
was able of assuming the squatting position.  There was no 
atrophy of either the upper or lower portions of either leg.  
There was no abnormal wear on the shoes the veteran wore to 
the examination or on another pair that he brought for 
inspection.  There was no shortening of either leg or 
inflammatory arthritis.  Knee motion was from 0 to 135 
degrees of flexion, bilaterally (with normal flexion being to 
140 degrees).  Drawer and Lachman's test were negative as was 
McMurray's test, bilaterally.  There was no significant 
crepitus.  

Dorsiflexion of the ankles was to 20 degrees, bilaterally, 
(normal being 20) and plantar flexion was to 40 degrees, 
bilaterally, (normal being 45).  There was no crepitus or 
instability of either ankle.  He rose on his heels and toes 
without difficulty.  Posterior tibial and peroneal tendons 
were intact, bilaterally.  No varus and valgus angulation was 
noted.  

Diagnoses were right and left knee pain with history of old 
SFW with no significant evidence of DJD or atrophy of legs; 
history of SFW of the right foot with chronic pain but no 
evidence of any significant arthritic changes; and grossly 
normal range of motion of the knees and ankles.   

VA X-rays in February 2001 found an unchanged appearance of 
the knees since June 1999; a few metallic foreign bodies in 
the soft tissues, bilaterally, apparently from an old SFW; 
otherwise normal knees.  X-rays of the feet found an 
unchanged appearance of the right foot since June 1999 with a 
few small metallic foreign bodies, apparently from an old 
SFW.  

VAOPT records of 2000 and 2001 show that in September 2001 
the veteran was noted to have a past medical history of a 
somatization disorder.  

The veteran and his brother testified before the undersigned 
Veterans Law Judge (VLJ) sitting at St. Louis, Missouri, in 
September 2001 that some muscle had been removed from his 
right leg during surgery in 1963.  Retained shrapnel caused a 
toothache-like pain on the lateral aspect of his right foot.  
See page 9 of the transcript.  Weather changes could cause 
swelling of his right foot and he sometimes had numbness of 
the right foot.  Page 11.  He expressed dissatisfaction with 
past VA rating examinations.  Pages 14 and 15.  

On VA examination in July 2004 the veteran's claim file was 
reviewed by the examiner, as were computerized medical 
records.  The veteran reported having had surgery during 
service to clean out shrapnel from his left knee, right foot, 
and right lower leg.  He reported that later in 1953 he had 
further shrapnel removed from the lower leg and in 1964 he 
had shrapnel removed from his right foot.  Since his last VA 
examination in February 2001 he had been seen at VA only once 
for complaints of right ankle pain but no particular 
treatment was provided.  However, he reported having seen a 
private physician in Effingham about 3 times since the 2001 
VA examination and was given something in the nature of 
Tylenol and that that physician had recommended he take 
glucosamine sulfate, which the veteran had already been 
taking.  

The veteran complained of pain which was greater in the right 
knee than the left and of weakness which was greater in the 
left knee than the right.  He reported that his left knee 
tended to buckle while the right knee tended to lock at 
times.  He also complained of cramping of the lower legs.  He 
had not fallen due to any knee locking or buckling but he had 
had to "catch" himself at times.  He reported having 
minimal knee swelling, which was over the patella on the left 
but behind the right knee joint.  His knee pain was increased 
by changes in the weather.  He denied having any flare-ups of 
joint disease but stated that cold weather seemed to cause 
more pain.  He did not use any crutches, braces, canes or 
corrective shoes.  He reported that he usually wore an Ace 
bandage on his left knee and when he did a lot of walking he 
wore an Ace bandage on his right foot.  He related that the 
Ace bandage seemed to alleviate pain in the left but not the 
right knee.  He had not had episodes of dislocation or 
recurrent subluxation and he had no history of inflammatory 
arthritis.  

The veteran stated that had retired from farming in 1995 or 
1996.  Currently, in his daily activities too much walking 
caused his legs to give out.  He reported that he liked to 
walk a lot for his heart condition but was not able to do 
that because his legs would give out.  He reported having 
muscle spasm while driving a car which caused his legs to 
cramp and tighten.  He also had some tightening around the 
right ankle.  He had the same kind of problems if he sat in a 
chair too long but it was relieved if he elevated his legs.  

On physical examination active range of motion of the 
veteran's left knee was from zero (0) to 90 degrees of 
flexion.  He complained of cramping at 90 degrees.  Passive 
range of motion was from zero (0) to 140 degrees of flexion.  
Active range of motion of the right knee was from zero (0) 
degrees of extension to 120 degrees of flexion.  Passive 
range of motion of the right knee was from zero (0) degrees 
of extension to 140 degrees of flexion.  There was no 
instability of either knee.  Passive dorsiflexion of each 
ankle was from zero (0) to 10 degrees and plantar flexion was 
from zero (0) to 25 degrees.  There was no instability of 
either ankle.  He did not complain of pain motion on movement 
of the right ankle.  He complained of cramping at the left 
knee at 90 degrees of flexion.  He did not complain of any 
pain in the right knee with movement.  The examiner further 
stated that there was no objective evidence of any painful 
motion.  There was no edema and no effusion.  There was no 
instability, weakness, tenderness, redness, heat or abnormal 
movement.  There was no guarding of movement of either the 
right ankle or either knee but the knees and ankles were 
stiff on movement.  His gait was normal for his age and was 
slow.  There was no callosity or breakdown of skin or unusual 
shoe wear pattern.  

The examiner stated that X-rays of the knees revealed a few 
metallic soft tissue foreign bodies and degenerative joint 
disease (DJD) which was greater in the left knee than the 
right.  X-rays of the right ankle revealed shrapnel 
artifacts.  

The diagnosis was bilateral DJD of the knees.  The examiner 
opined that it was less likely than not that the bilateral 
knee pain was related to the shrapnel wounds.  Findings on an 
August 1992 VA examination were related and reportedly 
chronic bursitis had been found but at that time it had been 
stated that there was no evidence of any bursitis on 
examination at that time.  Findings on a 1996 VA examination 
were reported.  The examiner opined that the current physical 
findings and the veteran's complaints were consistent with 
the radiologically documented DJD.  It was stated that 
shrapnel wounds of the soft tissue would not cause DJD.  With 
respect to the shrapnel fragment wounds of the soft tissue of 
the right ankle, there was no adherence of the scars and 
there was no bone damage from the shrapnel.  The damage was 
limited solely to soft tissue and there was no indication 
that it had caused any lasting muscle or nerve damage.  

The VA examiner in July 2004 also examined the veteran's 
feet.  It was noted that the inservice shrapnel wound had 
been to the lateral aspect of the right foot and the right 
mid-foot.  There had been no fractures and the shrapnel had 
been removed.  The veteran complained of stiffness of the 
right foot but denied having redness or heat.  Rather, if 
anything, his right foot would get cold and the veteran 
reported that the circulation could be better.  However, he 
also complained of coldness of his left foot, although it was 
not as bad as in his right foot.  He reported that the right 
foot was tender when walking on concrete but he had no 
discomfort if he walked in his yard.  He reported that 
soaking his foot in warm water for 15 minutes almost every 
evening provided some relief and helped to relax his foot.  
He reported having worn shoe inserts for about 15 years but 
was not wearing them at the time of the examination.  

With respect to his right foot, the veteran denied having any 
flare-ups.  He did not use crutches, braces, canes, or 
corrective shoes.  He reported not having had right ankle 
surgery since 1964 when shrapnel was removed from the lateral 
malleolar area.  He reported that he could not walk too far 
but this was due to a combination of complaints related to 
his right foot and his bilateral knee pain.  

On physical examination the veteran had hammertoes of the 2nd 
through the 5th toes of each foot.  His skin was intact.  
Peripheral pulses were 2+.  He had bilateral pes planus.  
There were 2 parallel scars on the lateral aspect of the 
right foot, around the 5th metatarsal area.  The veteran 
indicated that this was where his pain was located.  There 
was no particular tenderness to palpation.  There was no 
adherence of the scars.  The skin of the left foot was intact 
and without calluses.  Peripheral pulses were 2+ in the left 
foot.  Range of motion of the ankles was as reported above.  
Strength was 5/5.  He did not have any complaint of pain on 
ankle motion.  Repetitive motion of the ankles caused more 
pain, fatigue, and weakness.  There was no evidence of 
painful motion, edema, instability, weakness or tenderness of 
the ankles.  The only tenderness was over the scarring of the 
lateral aspect of the right foot.  His gait was normal for 
his age.  There were no callosities or unusual shoe wear 
pattern or any skin breakdown.  There were no skin or 
vascular changes.  His bilateral pes planus was not 
correctable on passive motion and although he was able to 
rise up on his heels and on his toes, he lost his balance if 
he tried to walk on his heels or on his toes.  

It was noted that X-rays of the veteran's right foot revealed 
several small metallic foreign bodies consistent with 
shrapnel.  Hammertoes were present as was a calcaneal spur.  
The diagnosis was right foot pain, more likely than not 
related to pes planus or calcaneal spurring, or both, which 
were not service-connected.  

The VA examiner in July 2004 also examined the veteran's 
muscles.  It was noted that the veteran complained of 
occasional pain in the right lower leg and cramping with 
walking, which was relieved by sitting and resting or by 
elevating his legs.  The initial blast injury was to Muscle 
Groups X (10) and XI (11) but there were no associated bony 
structure injuries and no nerve or vascular involvement.  It 
was noted that the veteran complained of cramping when he 
walked and was not able to walk too far.  On examination 
there was a 2.5 cm. by 0.5 cm. scar on the right lower leg 
where shrapnel was removed.  There was also a transverse 
linear scar 4 cms. by 1/16th of a centimeter on the right 
ankle, anterior to the lateral malleolus.  There was no 
tissue loss and no sensitivity or tenderness to palpation of 
the scars.  There was also no scar adhesion and no tendon, 
bone, joint or nerve damage.  Muscle strength was 5/5, 
bilaterally.  There was no muscle herniation and no loss of 
any muscle function.  The diagnosis was shrapnel wounds with 
no residual muscle damage.  

The VA examiner in July 2004 also evaluated the veteran's 
scars.  The veteran complained of tenderness of the scar on 
his right foot and reported that even at night he could not 
lie on this foot because it would cause pain.  

On examination there was a 2.5 cm. by 0.75 cm. vertical scar 
on the medial aspect of the left knee which was mildly 
depressed but not adherent.  The scar was regular in shape, 
shiny, stable, non-keloid, and the same color as the 
remainder of the skin.  It did not affect any motion of the 
knee joint.  

Also on the left knee was a horizontal linear scar that was 6 
cms. by 0.25 cm. on the proximal patellar area which was 
nonadherent, non-keloid, and without loss of any underlying 
tissue.  

On the right knee there was a 1 cm. by 1/16th cm. scar just 
below the patella which was not tender to palpation, without 
loss of underlying tissue, and nonadherent.  There was no 
tenderness on palpation of the scar.  The scar was stable and 
neither elevated nor depressed.  It was not inflamed or 
keloid and there was no edema.  Skin color was normal.  

On the right lower leg, there was a 2.5 cm. by 0.5 cm. scar 
on the lateral aspect of the "mid lower' leg.  There was a 
small area of about 0.5 cm. in which it was felt that tissue 
had been lost.  However, there was no pain on palpation and 
the scar was not adherent or unstable and it was the same 
color as the remainder of the skin.  

On the lateral and dorsal area of the right foot there were 
two parallel scars.  The first was 2 cms. by 1/8 inch and the 
second was 3 cms. by 1/8th inch.  There was no tissue loss to 
either scar but the veteran did complain of tenderness on 
palpation of the second scar.  Both scars were the same color 
as the remainder of the skin and without depression or 
adherence to underlying tissue.  

Anterior to the lateral malleolus of the right ankle was a 
transverse linear scar which was 4 cms. by 1/16th cm. and was 
nontender to palpation.  The scar was stable and neither 
elevated nor depressed.  It was the same color as the 
remainder of the skin.  

The veteran also reported that he had had several scars in 
the past but that they were no longer visible.  The diagnosis 
was multiple scars from shrapnel wounds without any adherence 
or instability.  

VAOPT records in 2004 reflect that in August 2004 the veteran 
reported having had swelling of his ankles since being placed 
on new anti-hypertensive medication.  

Records of 2004 from a private podiatrist show that in 
September 2004 the veteran complained of pain in the arch of 
each foot which had been ongoing for many years.  He felt 
that it put more pressure on the lateral aspect of his feet 
and caused him to walk a bit funny.  Reportedly, he had pain 
referred to the lateral aspect of the knee.  On examination 
he had a positive Tinel's sign and Valliex's sign of the 
tibial nerve and its branches.  Achilles reflex was 0/4.  
There was tenderness upon palpation of the plantar 
musculature of the arches.  He had a tight gastrocoleus 
complex which was worse on the right than the left.  He had 
flexible flatfoot syndrome.  There was pain on palpation of 
the sinus tarsi, which was greater on the right than the 
left.  X-rays revealed bilateral lateral weight bearing with 
spurring and lipping of the dorsal aspect of the "met 
cuneiform" articulation and on the dorsal aspect of the 
talonavicular joint, much greater on the right than the left.  
Flexible flatfoot deformity was also noted and retrocalcaneal 
exostosis was seen but infracalcaneal exostosis was not seen.  
X-rays also showed spurring and lipping of the dorsal medial 
aspect of the first metatarsophalangeal joints, the 
talonavicular joints, greater in the right foot than the 
left.  The assessments were sinus tarsi of the right foot, 
bilateral osteoarthritis, bilateral limb pain, and bilateral 
hypermobile feet.  He was given injections of analgesic 
medication.  The veteran returned in October 2004 for a 
checkup of the sinus tarsi injections and reported having 
about 75 percent improvement.  On examination he had pain on 
palpation of the sinus tarsi.  It was reported that inversion 
and eversion of the feet "excites" the veteran.  Muscle 
strength was 5/5 and range of motion was limited to the 
subtalar joint in inversion/eversion as well as ankle joint 
dorsiflexion/plantar flexion.  Vascularly and neurologically 
he was intact.  The assessments were sinus tarsi syndrome, 
limb pain, and bilateral arthralgia/arthritis.  He was to be 
given 3/4 length arch devices.  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

38 C.F.R. § 4.56(d)(1)(i) indicates that, as to the type of 
injury, slight disability of muscles will stem from a simple 
wound of a muscle without debridement or infection.  As to 
history and complaints, 38 C.F.R. § 4.56(d)(1)(ii) indicates 
that service department record of superficial wound with 
brief treatment and return to duty is to be expected.  
Healing with good functional results and no cardinal signs or 
symptoms of muscle disability, as defined in 38 C.F.R. 
§ 4.56(c).  As to objective findings, 38 C.F.R. 
§ 4.56(d)(1)(iii) requires minimal scarring, no evidence of 
fascial defect, atrophy or impaired tonus and no impairment 
of function or metallic fragments retained in muscle tissue.  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  It contemplates a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  As to objective findings, 38 C.F.R. 
§ 4.56(d)(2)(iii) requires looking at entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  As to history and complaints, 
38 C.F.R. § 4.56(d)(3)(ii) provides that there is to be 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Also considered is whether there have been consistent 
complaints of cardinal signs and symptoms of 
muscle disability, as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  As to objective findings, 
38 C.F.R. § 4.56(d)(3)(iii) provides that there is to be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment.  

Under 38 C.F.R. § 4.73, DC 5310, Muscle Group X governs 
movements of the forefoot and toes and propulsion thrust in 
walking.  The muscles of Muscle Group X are divided into two 
groups, the plantar and the dorsal muscles.  

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the Plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability of the 
plantar muscles of Muscle Group X warrants a 10 percent 
rating; moderately severe muscle disability of the plantar 
muscle of Muscle Group X warrants a 20 percent rating; and 
severe muscle disability warrants a 30 percent rating.  

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.  

Under 38 C.F.R. § 4.73, DC 5311, the muscles of Muscle Group 
11 govern propulsion; plantar flexion of the foot; 
stabilization of the arch; flexion of toes; and flexion of 
knee.  These muscles include the posterior and lateral crural 
muscles, and muscles of the calf; triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  A slight 
disability of Muscle Group 11 warrants a noncompensable 
(i.e., 0 percent) rating; a moderate muscle disability 
warrants a 10 percent rating; moderately severe muscle 
disability warrants a 20 percent rating; and a severe muscle 
disability warrants a 30 percent rating.  

Under 38 C.F.R. § 4.73, DC 5312, Muscle Group XII governs 
movements of dorsiflexion, such as (1) extension of the toes; 
(2) stabilization of the arch.  The anterior muscles of the 
leg of Muscle Group XII are the (1) Tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) the peroneus tertius.  Slight disability of Muscle Group 
XII warrants a noncompensable evaluation; moderate disability 
warrants a 10 percent evaluation; moderately severe 
disability warrants a 20 percent evaluation; and severe 
disability warrants a 30 percent evaluation.  

Under 38 C.F.R. § 4.73, DC 5314, Muscle Group XIV, muscles of 
the anterior thigh group govern extension of knee; 
simultaneous flexion of hip and flexion of knee, postural 
support of body, and synchronizing the hip and the knee.  
Muscle Group XIV consists of the sartorius; rectus femoris; 
vastus externus; vastus intermedius; vastus internus; and 
tensor vaginae femoris.  Slight muscle disability of Muscle 
Group XIV warrants a noncompensable (i.e., 0 percent) rating; 
moderate muscle disability warrants a 10 percent rating; 
moderately severe muscle disability warrants a 30 percent 
rating; and severe muscle disability warrants a 40 percent 
rating.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805; effective prior to 
August 30, 2002.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).   

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See, too, VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and unstable. 38 C.F.R. 
§ 4.118, DC 7803 (effective August 30, 2002).  Note 1 to DC 
7803 provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note 2 to DC 7803 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, DC 7804 (effective August 30, 2002).  Note 
1 to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, DC 7805 provides that other 
scars (not covered in DCs 7800 through 7804) are to be rated 
on the basis of limitation of function of the affected part.  

Under 38 C.F.R. § 4.71a, DC 5019 bursitis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis which under 38 C.F.R. § 4.71a, DC 5003, requires 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, 
functional loss and the impact of pain must be considered.  
VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

However, Note 2 to DC 5003 provides that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be utilized in rating bursitis.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, i.e., 0 
percent rating is warranted if flexion is limited to no more 
than 60 degrees, a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.   

Conversely, under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees, a 10 percent rating 
requires extension limited to no more than 10 degrees, a 20 
percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, is assigned where there is evidence of a 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  

Under 38 C.F.R. § 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under 38 C.F.R. § 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted if the deformity is marked.  Under 38 C.F.R. 
§ 5274, a 20 percent rating is warranted for residuals of an 
astragalectomy.  

Under 38 C.F.R. § 4.71a, DC 5284 injuries of the foot warrant 
a 10 percent rating when productive of moderate disability, 
20 percent when productive of moderately severe disability, 
and 30 percent when productive of severe disability.  

Analysis

In correspondence in November 2004 the veteran contested the 
amount of the monies that VA paid him for his service-
connected disabilities.  He alleged that he was receiving 
payment for only 40 percent disability rather than the 50 
percent he should be paid.  

The veteran's service connected disabilities are: a low back 
disorder (secondary to service-connected residuals of 
multiple SFWs), rated 20 percent disabling; residuals of a 
SFW to the right foot, to include scars and a retained 
foreign body, rated 10 percent disabling; residuals of a SFW 
to the right knee, to include bursitis of the right fibular 
head, and a retained foreign body, rated 10 percent 
disabling; residuals of a SFW to the left thigh and knee, to 
include scars and a retained foreign body, rated 10 percent 
disabling. 

Under 38 C.F.R. § 4.25 (2004) the payment to veterans for 
multiple compensable service-connected disabilities is not 
determined by simply addition of the separate ratings 
assigned for each but, rather, through the use of the 
combined ratings table at 38 C.F.R. § 4.25 (2004).  The 
application of the combined ratings table is mandatory.  38 
U.S.C.A. § 1157 (West 2002).  Here, the 20 percent rating is 
combined with the first of the three 10 percent rating to 28 
percent.  The 28 percent is combined with the second 10 
percent rating to 35 percent and the 35 percent is combined 
with the third 10 percent rating to 42 percent.  The 42 
percent is then rounded downward, as required to a combined 
rating of 40 percent.  

General Considerations

In the November 2003 letter from the veteran's attorney it 
was argued that the service-connected residuals of SFWs 
should each be rated 20 percent disabling on the basis of 
moderately severe muscle injury, citing 38 C.F.R. § 4.56(d) 
because the wounds were deep and required debridement.  The 
evidence shows that the injuries were in the areas of Muscle 
Groups X (10), XII (12), and XIV (14).  

While the penetrating wounds did require debridement and 
there are retained metallic foreign bodies, the veteran did 
not have any exit wound scars and, so, there was no explosive 
effect and no prolonged infection.  His hospitalization was 
not one of a prolonged period and there is no evidence of 
residuals of debridement.  Similarly, there was no sloughing 
of soft parts and there is no evidence of intermuscular 
scarring.  The evidence does not establish that there is loss 
of muscle tonus or loss of power or lowered threshold of 
fatigue.  There is no loss of deep fascia or muscle substance 
of the right foot or the left leg and the July 2004 VA 
examination found only a small area on the right leg in which 
there might have been loss of tissue but the resultant scar 
was not adherent.  His testimony in 1993 that he had internal 
scar tissue is not competent medical evidence because he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, there is no competent medical evidence of 
intermuscular scarring in the right foot.  

Accordingly, none of the muscle injuries is shown to have 
caused, at most, more than moderate muscle disability.  Also, 
VA examination in 1996 specifically found that no muscle in 
Muscle Group XII had been penetrated.  Ratings for moderate 
muscle disability of Muscle Groups X, XII, and XIV are no 
more than 10 percent.  

Generally, with respect to arthritis, during service there 
was a question of whether the veteran had traumatic arthritis 
in his right foot.  However, this was never subsequently 
documented by X-rays.  On VA examination in 1999 it was 
indicated that SFWs of the left leg and possible alteration 
of joint kinematics from the postservice arthrotomy might 
have contributed to a minor extent to the veteran's 
subsequent development of arthritis in the left knee.  It was 
also indicated that there was obviously arthritis of the left 
knee because there was patellofemoral crepitation.  However, 
the examiner later stated that the SFW appeared to bear 
little etiologic relation to the subsequent development of 
knee arthritis.  Also, the July 2004 VA examiner indicated 
that although the veteran had DJD of both knees, his 
bilateral knee pain was less likely than not related to his 
SFWs and it was stated that the SFWs would not have caused 
DJD.  

Thus, the Board must conclude that the SFWs have not caused 
arthritis of any joint and that impairment at this late time 
from the veteran's DJD may not be considered for rating 
purposes.  

SFW to the right foot, including scars and retained foreign 
body

The greater weight of the clinical evidence shows that the 
majority of the veteran's complaints of discomfort and 
impairment of his right foot, and associated ankle 
symptomatology, are due to his nonservice-connected pes 
planus and, so, may not be considered in arriving at the 
appropriate disability evaluation for the service-connected 
SFW of the right foot.  The presence of retained metallic 
foreign bodies is encompassed in the currently assigned 10 
percent disability rating.  

The July 2004 VA examination found that there was involvement 
of Muscle Groups X and XI (11).  Under 38 C.F.R. § 4.55(e) 
for compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  Here, however, Muscle Groups 
X and XI do act upon the same joint and, so, 38 C.F.R. 
§ 4.55(e) is not applicable.  

With respect to his residual scars, the Board is aware that 
there is evidence elicited on examination, e.g., VA 
examination in August 1992, indicating that his scarring is 
tender and painful.  However, the greater weight of the 
probative clinical evidence from several subsequent VA rating 
examinations establishes that the scarring is not tender or 
painful.  Rather, the scarring is essentially asymptomatic 
and not productive of actual functional impairment.  
Moreover, the recent swelling of the ankles noted on VA 
outpatient treatment was due to a new type of anti-
hypertensive medication, which as expected would affect both 
ankles and not just the ankle associated with the service-
connected right foot disability (noting that the scarring is 
near the malleolus).  

Further, there is evidence that he has varicose veins of both 
legs which are of relatively recent onset and not shown to be 
associated with any inservice SFW.  Also, there is evidence 
that, at least in the past, he has had a somatization 
disorder.  A somatoform refers to psychogenic symptoms 
resembling those of physical disease.  Spurgeon v. Brown, 10 
Vet. App. 195, 197 (1997).  Consistent with an observation of 
at least one examiner, this had made evaluating the impact of 
each service-connected disability more difficult, 
particularly in light of the evidence of lumbosacral 
radiculopathy.  The overwhelming evidence is that there are 
no neurological complications or involvement from the SFW of 
the right foot.  Indeed, as recently as the July 2004 VA 
examination it was opined that the veteran's right foot pain 
was due to nonservice-connected pes planus and calcaneal 
spurring which, it was stated, were not service-connected.  

The recent treatment by a podiatrist was for disability which 
impacted both of the veteran's feet and not just the service-
connected right foot and although he was given an injection 
in his right foot, he was also given arch supports for both 
feet.  

In sum, the evidence does not establish that an evaluation in 
excess of the current 10 percent rating is warranted.  

SFW to the right knee, including right fibular head bursitis 
and a retained foreign body

The discharge diagnoses from VA hospitalization in the early 
1960s included bursitis of the right fibular head, and that 
diagnosis was repeated on VA examinations in 1992.  But, the 
2004 VA examination noted that even in 1992 bursitis was not 
found on examination.  Rather, the 2004 VA examiner indicated 
that current findings and complaints were consistent with DJD 
and that the SFWs would not cause DJD.  

In any event, a long chronological review of the reported 
range of motion of the veteran's right knee since the 1992 VA 
examinations shows that he has progressively gained more 
range of motion in the right knee.  As recent as the 2004 VA 
examination he had normal extension and full flexion.  Only 
motion recorded in 1992 noted any significant decrease but 
VAOPT records indicate that in that year he was treated for 
nonservice-connected hypercalcemia which had caused apparent 
circulatory problems in his legs manifested by blue spots.  

Also, the 1996 VA orthopedic examination found that no muscle 
of Muscle Group XII had been penetrated and the evidence does 
not otherwise establish that there exists functional loss or 
impairment due to any muscle injury.  

To the extent that the veteran does have disability stemming 
from his service-connected disorder, it is due not from 
muscle injury, scarring or currently active bursitis but from 
the symptoms produced by the retained metallic foreign 
bodies.  This is encompassed by the currently assigned 10 
percent disability rating.  

SFW to the left thigh and knee, including scars and a 
retained foreign body

The Board again observes that the veteran does have DJD of 
the left knee which results in impairment but the DJD is not 
due to the service-connected residuals of his SFWs and that 
the residual scarring is not symptomatic.  

To the extent that the veteran does have disability stemming 
from his service-connected disorder, it is due not from 
muscle injury or scarring but from the symptoms produced by 
the retained metallic foreign bodies.  This is encompassed by 
the currently assigned 10 percent disability rating.  

VA examination in February 2001 noted that left knee motion 
was basically normal and there was no relationship between 
his current complaints and the old injuries of the left thigh 
and knee.  Also, as recently as the July 2004 VA examination 
it was noted that there was no loss of any muscle function 
and the diagnosis was SFWs with no residual muscle damage.  
It was also stated that the knee pain was less likely than 
not related to his SFWs.  The Board is aware of the veteran's 
complaints of his knee having a tendency to give way but 
clinical evaluations have not documented instability of the 
left knee nor is muscular atrophy or weakness clinically 
documented.  

Extra-Schedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  "Marked" interference with employment, 
however, as this term is used in 38 C.F.R. § 3.321(b)(1), 
means impairment so severe that it cannot be compensated by 
the currently assigned ratings.  There are governing norms 
for making this determination.  And considering them, the 
veteran has not been frequently hospitalized on account of 
his service-connected disabilities.  Most, if not all, of his 
treatment and evaluation has been on an outpatient basis and 
even then only infrequently.  And although his overall 
functional impairment, admittedly, may hamper his performance 
in some respects, it is not shown to be to the level that 
would require extra-schedular consideration since those 
provisions are reserved for very special cases.  Indeed, the 
mere use of the phrase "marked interference" with employment 
is insufficient to establish that fact.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  





ORDER

The claim for an increased rating for residuals of a SFW to 
the right foot, to include scars and a retained foreign body, 
is denied.  


The claim for an increased rating for residuals of a SFW to 
the right knee, to include bursitis of the right fibular 
head, is denied.  

The claim for an increased rating for residuals of a SFW to 
the left thigh and knee, to include scars and a retained 
foreign body, is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


